Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
 	Claim 26, line 7, “a plurality of outlets openings” has been deleted; -- a plurality of outlet opening -- has been inserted.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the primary reason for allowance of the claims 1-8, 10-11, 13, 15, 23-30 is the inclusion of the limitations “a toroidal manifold duct above the hopper wall extending circumferentially about the sloped hopper wall adjacent to the upper peripheral edge of the hopper wall; a plurality of outlet openings formed in the manifold duct adjacent the sloped hopper wall to an interior of the sloped hopper wall for  open communication with the grain bin there above, the outlet openings residing above the sloped hopper wall” in claim 1 and the limitations “a circumferentially extending manifold duct on top of the sloped floor adjacent the sidewall and connected to the air inlet; a plurality of outlet openings in the manifold duct to direct air downwardly along the sloped floor from the manifold duct” in claim 26 in combination with the remaining claimed elements.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rosumowitsch (US 10,994,924 B2) discloses a hopper bottom for grain bin comprising a manifold duct 34 extending circumferentially above the sloped hopper wall and a plurality of outlet openings 48 in the manifold duct to direct air downwardly along the sloped floor from the manifold duct (Figs. 1-6). Schreiner (US 8,677,648 B2) disclose a grain aeration system comprising a manifold duct 102 above the sloped hopper wall (Fig. 1b). Mueller et al. (US 3,582,046) disclose an apparatus with sloped floor wall and manifold duct extending circumferentially above the sloped hopper wall (Fig. 1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA J YUEN whose telephone number is (571)272-4878. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL G HOANG can be reached on (571) 272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jessica Yuen/
Primary Examiner
Art Unit 3762



JY